Exhibit 10.24

NONSTATUTORY STOCK OPTION

Granted by

Applied Genetic Technologies Corporation (the “Company”)

Under the 2013 Equity and Incentive Plan

This Option is and shall be subject in every respect to the provisions of the
Company’s 2013 Equity and Incentive Plan, as amended from time to time (the
“Plan”), which is incorporated herein by reference and made a part hereof. The
holder of this Option (the “Holder”) hereby accepts this Option subject to all
the terms and provisions of the Plan and agrees that (a) in the event of any
conflict between the terms hereof and those of the Plan, the latter shall
prevail, and (b) all decisions under and interpretations of the Plan by the
Board or the Committee shall be final, binding and conclusive upon the Holder
and his or her heirs and legal representatives.

 

1.

Name of Holder:

 

2.

Date of Grant:

 

3.

Vesting Start Date:

 

4.

Maximum number of shares for

  which

this Option is exercisable:

 

5.

Exercise (purchase) price per share:

 

6.

Method of Exercise. This Option may be exercised by the delivery of written
notice to the Company setting forth the number of shares with respect to which
the Option is to be exercised, together with payment by one of the following
methods:

cash, or certified or bank check or other instrument acceptable to the
Administrator for an amount equal to the exercise price of the shares being
purchased; or

any of the other methods set forth in the Plan.

 

7.

Expiration Date of Option:

 

8.

Vesting Schedule:

 

9.

Termination of Services. This Option shall terminate on the earliest to occur
of:

 

  (i)

the date of expiration hereof;

 

  (ii)

three (3) months following the Termination Date upon any termination other than
for Disability or death; or



--------------------------------------------------------------------------------

  (ii)

twelve (12) months following the Termination Date upon termination for
Disability or death, or if the Holder dies within three (3) months after his or
her Termination Date

 

10.

Tax Withholding. The Company’s obligation to deliver shares shall be subject to
the Holder’s satisfaction of any federal, state and local income and employment
tax withholding requirements

 

11.

Notice. Any notice to be given to the Company hereunder shall be deemed
sufficient if addressed to the Company and delivered to the office of the
Company, Applied Genetic Technologies Corporation, 14193 NW 119th Terrace, Suite
10, Alachua, FL 32615, attention of the President and CEO, or such other address
as the Company may hereafter designate.

Any notice to be given to the Holder hereunder shall be deemed sufficient if
addressed to and delivered in person to the Holder at his or her address
furnished to the Company or when deposited in the mail, postage prepaid,
addressed to the Holder at such address.

IN WITNESS WHEREOF, the parties have executed this Option, or caused this Option
to be executed, as of the Date of Grant.

 

Applied Genetic Technologies Corporation By:  

 

The undersigned Holder hereby acknowledges receipt of a copy of the Plan and
this Option, and agrees to the terms of this Option and the Plan.

 

 

Holder

 

2